PER CURIAM:
William Lamont Slate appeals a district court order denying his 18 U.S.C. § 3582(c)(1)(B) (2012) motion and his petition for a writ of mandamus. We have reviewed the record and the district court’s order and affirm for the reasons of the district court. United States v. Slate, No. 4:97-cr-00041-RBS-2 (E.D.Va. Feb. 5, 2014). We deny Slate’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.